Exhibit 10.1(b)

EXECUTION COPY

AMENDED AND RESTATED GUARANTEE AND PLEDGE AGREEMENT

dated as of

March 24, 2009,

among

CB RICHARD ELLIS SERVICES, INC.,

CB RICHARD ELLIS GROUP, INC.,

the Subsidiaries of CB RICHARD ELLIS SERVICES, INC.,

from time to time party hereto

and

CREDIT SUISSE,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I Definitions

SECTION 1.01.

   Credit Agreement    2

SECTION 1.02.

   Other Defined Terms    2 ARTICLE II Guarantee

SECTION 2.01.

   Guarantee    6

SECTION 2.02.

   Guarantee of Payment    6

SECTION 2.03.

   No Limitations, Etc.    7

SECTION 2.04.

   Reinstatement    8

SECTION 2.05.

   Agreement To Pay; Subrogation    8

SECTION 2.06.

   Information    8 ARTICLE III Pledge of Securities

SECTION 3.01.

   Pledge    8

SECTION 3.02.

   Delivery of the Pledged Collateral    9

SECTION 3.03.

   Representations, Warranties and Covenants    9

SECTION 3.04.

   Limited Liability Company Interests and Limited Partnership Interests    11

SECTION 3.05.

   Registration in Nominee Name; Denominations    11

SECTION 3.06.

   Voting Rights; Dividends and Interest, etc.    11 ARTICLE IV Security
Interests in Personal Property

SECTION 4.01.

   Security Interest    13

SECTION 4.02.

   Representations and Warranties    15

SECTION 4.03.

   Covenants    17

SECTION 4.04.

   Other Actions    18

SECTION 4.05.

   Covenants Regarding Patent, Trademark and Copyright Collateral    19

 

i



--------------------------------------------------------------------------------

ARTICLE V Remedies

SECTION 5.01.

   Remedies Upon Default    20

SECTION 5.02.

   Application of Proceeds    22

SECTION 5.03.

   Grant of License to Use Intellectual Property    23

SECTION 5.04.

   Securities Act, etc.    23 ARTICLE VI Indemnity, Subrogation and
Subordination

SECTION 6.01.

   Indemnity and Subrogation    24

SECTION 6.02.

   Contribution and Subrogation    24

SECTION 6.03.

   Subordination    24 ARTICLE VII Miscellaneous

SECTION 7.01.

   Notices    25

SECTION 7.02.

   Security Interest Absolute    25

SECTION 7.03.

   Survival of Agreement    25

SECTION 7.04.

   Binding Effect; Several Agreement    25

SECTION 7.05.

   Successors and Assigns    26

SECTION 7.06.

   Collateral Agent’s Fees and Expenses; Indemnification    26

SECTION 7.07.

   Collateral Agent Appointed Attorney-in-Fact    27

SECTION 7.08.

   Applicable Law    28

SECTION 7.09.

   Waivers; Amendment    28

SECTION 7.10.

   WAIVER OF JURY TRIAL    28

SECTION 7.11.

   Severability    28

SECTION 7.12.

   Counterparts    29

SECTION 7.13.

   Headings    29

SECTION 7.14.

   Jurisdiction; Consent to Service of Process    29

SECTION 7.15.

   Termination or Release    29

SECTION 7.16.

   Additional Subsidiaries    30

SECTION 7.17.

   Reaffirmation    30

SECTION 7.18.

   No Novation    31

 

Schedules

Schedule I

   Subsidiary Guarantors

Schedule II

   Equity Interests; Pledged Debt Securities

Schedule III

   Intellectual Property

Schedule IV

   Commercial Tort Claims Exhibits

Exhibit A

   Form of Supplement

Exhibit B

   Form of Perfection Certificate

 

ii



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED GUARANTEE AND PLEDGE AGREEMENT dated as of March 24, 2009
(this “Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware
corporation (the “U.S. Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware
corporation (“Holdings”), the Subsidiaries of the U.S. Borrower from time to
time party hereto and CREDIT SUISSE (“Credit Suisse”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
herein).

PRELIMINARY STATEMENT

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
December 20, 2006 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among the U.S. Borrower, CB
Richard Ellis Limited, a limited company organized under the laws of England and
Wales (the “U.K. Borrower”), CB Richard Ellis Limited, a corporation organized
under the laws of the province of New Brunswick (the “Canadian Borrower”), CB
Richard Ellis Pty Ltd, a company organized under the laws of Australia and
registered in New South Wales (the “Australian Borrower”), CB Richard Ellis
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and (b) the Guarantee and Pledge
Agreement dated as of June 26, 2006 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Guarantee and Pledge
Agreement”), among the U.S. Borrower, Holdings, the Subsidiaries of the U.S.
Borrower from time to time party thereto and the Collateral Agent.

The Lenders and the Issuing Bank (such term and each other capitalized term used
but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have extended and have agreed to extend credit to
the Borrowers, subject to the terms and conditions set forth in the Existing
Credit Agreement. Concurrent with the execution and delivery of this Agreement,
the Existing Credit Agreement will be amended and restated (such amended and
restated agreement, as the same may be further amended, supplemented or
otherwise modified from time to time being referred to herein as the “Credit
Agreement”). The effectiveness of the Credit Agreement is conditioned upon,
among other things, the execution and delivery of this Agreement. Holdings and
the Subsidiary Guarantors are affiliates of the Borrowers, have derived
substantial benefits from the extension of credit to the Borrowers pursuant to
the Existing Credit Agreement, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in consideration therefor and in
order to induce the Lenders and the Issuing Bank to continue to extend such
credit.

Holdings, the Borrowers and the Subsidiary Guarantors desire to amend and
restate the Existing Guarantee and Pledge Agreement in the form hereof to, among
other things, reaffirm their obligations under the Existing Guarantee and Pledge
Agreement, to add certain Collateral and to make certain amendments thereto.



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein. All references to
the term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Borrowers” means, collectively, the U.S. Borrower, the Australian Borrower, the
Canadian Borrower, the New Zealand Borrower and the UK Borrower and any other
wholly owned Subsidiary of the U.S. Borrower that becomes a party to the Credit
Agreement as a Borrower pursuant to Section 9.18 of the Credit Agreement.

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services or similar
transactions) provided to any Loan Party.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third person under any copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third person, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office (or any successor office or
any similar office in any other country), including those United States
applications and registrations listed on Schedule III.

 

2



--------------------------------------------------------------------------------

“Domestic Obligations” means all the Obligations that are obligations of
Holdings, the U.S. Borrower or any other Domestic Subsidiary.

“Excluded Equity Interests” means (a) any Equity Interest in any Immaterial
Subsidiary, (b) any Equity Interest in any Investment Subsidiary other than CB
Richard Ellis Investors, LLC and CB Richard Ellis Investors, Inc., and (c) any
Equity Interests in any person other than a wholly-owned Subsidiary where the
assignment or pledge thereof, or grant of a security interest therein, requires,
pursuant to the organizational documents of such person or any related joint
venture, shareholder or like agreement binding on any shareholder, partner or
member of such person, the consent of any shareholder, partner or member of such
person that is not an Affiliate of Holdings.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Foreign Obligations” means all the Obligations that are obligations of any
Foreign Subsidiary.

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

“Grantors” means Holdings, the U.S. Borrower and the Subsidiary Guarantors
(other than Melody and any Subsidiary Guarantor that is an Investment
Subsidiary).

“Guarantors” means Holdings, the Subsidiary Guarantors and, to the extent the
U.S. Borrower is not otherwise liable with respect to any Obligations, the U.S.
Borrower.

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those licenses of registered U.S. Intellectual
Property from third parties to any Grantor listed on Schedule III.

 

3



--------------------------------------------------------------------------------

“Loan Document Obligations” means (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of any Borrower to any of the Secured Parties under the Credit
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Hedging
Agreement that (i) is in effect on the Second Restatement Date with a
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Second Restatement Date or (ii) is
entered into after the Second Restatement Date with any counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such Hedging Agreement is entered into and (c) the Secured
Cash Management Services Obligations.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including those United States patents and patent applications listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

4



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Loan Parties in connection with Cash
Management Services that are (a) owed on the Second Restatement Date to a person
that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Second Restatement Date or (b) owed
to a person that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such obligations are incurred.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the Issuing Bank, (e) each counterparty to any Hedging
Agreement with a Loan Party that either (i) is in effect on the Second
Restatement Date if such counterparty is the Administrative Agent or a Lender or
an Affiliate of the Administrative Agent or a Lender as of the Second
Restatement Date or (ii) is entered into after the Second Restatement Date if
such counterparty is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into, (f) the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Loan Document, (g) each person to whom any Secured Cash
Management Services Obligations are owed and (h) the successors and assigns of
each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Significant Subsidiary” means (a) each Subsidiary (i) that has consolidated
total assets of more than $5,000,000 and (ii) of which securities or other
ownership interests representing more than 80% of the equity or more than 80% of
the ordinary voting power or more than 80% of the general partnership interests
are, at the time any determination is being made, owned, Controlled or held,
directly or indirectly, by the U.S. Borrower and (b) each Subsidiary in which
Holdings and the U.S. Borrower have invested $25,000,000 or more.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

5



--------------------------------------------------------------------------------

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof, and all registration and applications filed in connection
therewith, including registrations and applications for registration in the
United States Patent and Trademark Office or any similar offices in any State of
the United States or any other country or any political subdivision thereof, and
all extensions or renewals thereof, including those United States registrations
and applications listed on Schedule III, (b) all goodwill associated therewith
or symbolized thereby and (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.02(d) of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrowers or made
available to the Administrative Agent by any such Lender, (b) with respect to
any Swingline Lender, the aggregate amount, if any, of participations in respect
of any outstanding Swingline Loan that shall not have been funded by the
Revolving Credit Lenders in accordance with Section 2.22(e) of the Credit
Agreement and (c) with respect to any Issuing Bank, the aggregate amount, if
any, of participations in respect of any outstanding L/C Disbursement that shall
not have been funded by the Revolving Credit Lenders in accordance with
Sections 2.23(d) and 2.02(f) of the Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each of
the Guarantors further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each of the Guarantors waives presentment to, demand of payment
from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other person.

 

6



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; (v) any law, regulation, decree or order of any
jurisdiction or any other event, to the extent such Guarantor can lawfully waive
application thereof; or (vi) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be, or any
security.

 

7



--------------------------------------------------------------------------------

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against any Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) the shares of capital
stock and other Equity Interests owned by such Grantor on the date hereof and
listed on Schedule II and any other Equity Interests in a Significant Subsidiary
or another Subsidiary which is a Guarantor hereunder obtained in the future by
such Grantor and the certificates representing all such Equity Interests
(collectively referred to herein as the “Pledged Stock”); provided that the
Pledged Stock shall not include (i) insofar as they secure Domestic Obligations,
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary (it being understood and agreed that such limitation shall
not apply insofar as any such Pledged Stock secures Foreign Obligations) and
(ii) the Excluded Equity Interests; (b) (i) the debt securities held by such
Grantor on the date hereof (including all such debt securities listed opposite
the name of such Grantor on Schedule II), (ii) any debt securities in the future
issued to such Grantor and (iii) to the extent evidenced thereby the promissory
notes and any other instruments

 

8



--------------------------------------------------------------------------------

evidencing such debt securities (all the foregoing collectively referred to
herein as the “Pledged Debt Securities”); (c) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01; (d) subject to Section 3.06, all dividends, interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a), (b) and (c) above; (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (f) all Proceeds of any of
the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
Pledged Securities that are represented in physical form; provided, however,
that a Grantor shall not be required to deliver, or cause to be delivered, to
the Collateral Agent such Pledged Securities that are represented in physical
form in any Subsidiary if such Grantor’s ownership of the Equity Interests in
such Subsidiary is 1% or less of the issued and outstanding Equity Interests in
such Subsidiary.

(b) Each Grantor will cause any Indebtedness for borrowed money in an aggregate
principal amount in excess of $1,000,000 owed to such Grantor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, any certificate representing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
and such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests required to
be pledged hereunder;

(b) the Pledged Stock is fully paid and nonassessable;

 

9



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than pursuant
hereto, and (iv) subject to Section 3.06, will cause any and all Pledged
Collateral, whether for value paid by the Grantor or otherwise, to be forthwith
deposited with the Collateral Agent and pledged or assigned hereunder;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement), however
arising, of all persons whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first-priority lien upon and security interest in such Pledged
Security as security for the payment and performance of the Obligations;

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein;

(i) the Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects. The Perfection Certificate accurately sets forth the complete legal
name of each Grantor. Properly completed Uniform Commercial Code financing
statements have been delivered to the Collateral Agent for filing in each
governmental office specified in Schedule 5 to the Perfection Certificate; and

(j) each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure,

 

10



--------------------------------------------------------------------------------

preserve, protect and perfect the security interest in the Pledged Collateral
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of such security interest and the filing of any
financing statements or other documents in connection herewith or therewith.

SECTION 3.04. Limited Liability Company Interests and Limited Partnership
Interests. Each Grantor acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership controlled by such Grantor,
pledged hereunder and not represented by a certificate, shall not be for
purposes of this Agreement and the other Loan Documents a “security” within the
meaning of Article 8 of the New York UCC and shall not be governed by Article 8
of the New York UCC, and (ii) such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC or issue any certificate representing such interest, unless such Grantor
provides prior written notification to the Collateral Agent of such election and
promptly delivers any such certificate to the Collateral Agent pursuant to the
terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion when an Event of Default has occurred and is continuing) to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor that is the owner thereof. The Collateral Agent shall
at all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have notified the Grantors that their rights under this Section are
being suspended (which notice shall be deemed to have been given immediately
upon the occurrence of an Event of Default under paragraph (g) or (h) of Article
VII of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of any Pledged Security or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Security or the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement or the Credit Agreement or any other Loan Document or the ability of
the Secured Parties to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all interest,
dividends and other distributions paid on or distributed in respect of the
Pledged Securities to the extent and only to the extent that such interest,
dividends and

 

11



--------------------------------------------------------------------------------

other distributions are permitted by, and otherwise paid or distributed in
accordance with, the terms and conditions of the Credit Agreement, the other
Loan Documents and applicable laws; provided that any noncash interest,
dividends or other distributions that would constitute Pledged Stock or Pledged
Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(ii) of this Section 3.06, then all rights of any Grantor to
interest, dividends or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(ii) of this Section 3.06 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
interest, dividends or other distributions. All interest, dividends or other
distributions received by any Grantor contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived, the Collateral Agent shall,
within five Business Days after all such Events of Default have been cured or
waived, repay to each applicable Grantor (without interest) all interest,
dividends or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(ii) of this Section 3.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.

 

12



--------------------------------------------------------------------------------

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title or interest now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest in
the following (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims described on Schedule IV;

(xii) all books and records pertaining to the Article 9 Collateral; and

 

13



--------------------------------------------------------------------------------

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

provided, however, notwithstanding the foregoing, no security interest granted
under this Section 4.01(a) shall attach to: (A) the Excluded Equity Interests;
(B) insofar as the Pledged Stock secures Domestic Obligations, more than 65% of
the issued and outstanding voting Equity Interests of any Foreign Subsidiary (it
being understood and agreed that such limitation shall not apply insofar as any
such Pledged Stock secures Foreign Obligations); (C) any governmental license,
permit, registration or other authorization of any Grantor or any of its rights
or interests thereunder, if and for so long as the grant of such security
interest is not permitted by or is ineffective under any law or shall constitute
or result in (x) the unenforceability of any right of such Grantor therein or
(y) a breach or termination pursuant to the terms of, or a default under, any
such authorization (other than to the extent any such law or term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
New York UCC or any other applicable law or principles of equity); provided,
further, that such security interest shall attach immediately at such time as
the condition causing such unenforceability shall be remedied and, to the extent
severable, shall attach immediately to any portion of such authorization that
does not result in any of the consequences specified in clause (x) or (y) above,
including any Proceeds of such authorization; (D) any contract or agreement to
which any Grantor is a party or any of its rights or interests thereunder, if
and for so long as the grant of such security interest shall constitute or
result in (x) the unenforceability of any right of such Grantor therein or (y) a
breach or termination pursuant to the terms of, or a default under, any such
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
New York UCC or any other applicable law or principles of equity); provided,
further, that such security interest shall attach immediately at such time as
the condition causing such unenforceability shall be remedied and, to the extent
severable, shall attach immediately to any portion of such contract or agreement
that does not result in any of the consequences specified in clause (x) or
(y) above, including any Proceeds of such contract or agreement; and (E) any
intent-to-use Trademark application pending in the United States Patent and
Trademark Office unless and until acceptable evidence of use of the applicable
Trademark has been filed with and accepted by such office pursuant to the Lanham
Act, to the extent that granting a security interest in such Trademark
application prior to such filing would adversely affect the enforceability or
validity or result in cancellation of such Trademark application.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements with respect to Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” of
such Grantor or words of similar effect, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(a) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (b) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates, it being
understood, however, that no fixture filings will be required to be made. The
Grantor agrees to provide such information to the Collateral Agent promptly upon
request.

 

14



--------------------------------------------------------------------------------

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office and the United States Copyright Office (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor to the Collateral Agent in Intellectual
Property included in the Article 9 Collateral, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties and assets for such intended purposes and has full
power and authority to grant to the Collateral Agent the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other person other than any consent or approval that
has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete as of the Second Restatement Date. Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Collateral Agent based upon the information provided to the Administrative Agent
and the Secured Parties in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Section 2 of the Perfection
Certificate (or specified by notice from the Borrower to the Administrative
Agent after the Second Restatement Date in the case of filings, recordings or
registrations required by Sections 5.06 or 5.09 of the Credit Agreement), which
are all the filings, recordings and registrations that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the ratable
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements; provided that, with respect to Intellectual Property
included in the Article 9 Collateral, the Grantors make such representation and
warranty solely with respect to Trademarks, Copyrights and Patents registered in
the United

 

15



--------------------------------------------------------------------------------

States, subject to the timely filing with the United States Patent and Trademark
Office and/or the United States Copyright Office of documents evidencing such
security interest. Each Grantor agrees that a fully executed agreement in the
form hereof (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Collateral Agent) and containing a description of
all United States Patents, United States registered Trademarks, Trademarks for
which United States applications for registration are pending (but excluding any
intent-to-use Trademark application unless and until acceptable evidence of use
of the Trademark has been filed with and accepted by the United States Patent
and Trademark Office pursuant to the Lanham Act), and United States registered
Copyrights included in the Article 9 Collateral will be delivered to the
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. §261,
15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the ratable benefit of
the Secured Parties) with respect to such Article 9 Collateral, and no further
or subsequent actions are necessary to perfect such Security Interest, except
for actions that may be required with respect to any such Article 9 Collateral
acquired or developed after the date hereof.

(c) The Security Interest (i) constitutes a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) upon completion of the filings and other actions described in
Section 4.02(b), will constitute a perfected security interest in all Article 9
Collateral in which a security interest may be perfected in the United States by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) upon completion of the filings and other actions
described in Section 4.02(b), will constitute a perfected security interest in
all Article 9 Collateral in which a security interest may be perfected in the
United States upon the timely receipt and recording of this Agreement or short
form agreement(s) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens expressly permitted pursuant to Section 6.02 of the Credit Agreement.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement. None of the Grantors
hold any Commercial Tort Claim with potential value in excess of $1,000,000
except as indicated on the Perfection Certificate.

 

16



--------------------------------------------------------------------------------

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or
(iv) its jurisdiction of organization. Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph. Holdings and the
U.S. Borrower agree not to effect or permit any change referred to in the first
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Article 9 Collateral; provided, however, that the Collateral
Agent shall not unreasonably delay, or refrain from making, any such filing.
Each Grantor agrees promptly to notify the Collateral Agent if any material
portion of the Article 9 Collateral owned or held by such Grantor is damaged or
destroyed.

(b) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the Article 9 Collateral against all persons,
except with respect to Intellectual Property that such Grantor determines in its
reasonable business judgment is no longer necessary or beneficial to the conduct
of such Grantor’s business, and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement, subject to the rights of such Grantor under the Loan Documents to
dispose of Collateral.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to preserve, protect and perfect the Security Interest and the rights
and remedies created hereby, including the filing of any financing statements or
other documents in connection herewith or therewith.

(d) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt written notice thereof to the
Grantors, to supplement this Agreement by supplementing Schedule III or adding
additional schedules hereto to specifically identify any additional asset or
item that may constitute Copyrights, Patents or Trademarks owned by any Grantor
or license of registered U.S. Intellectual Property from a third party to any
Grantor that is not listed on Schedule III, as supplemented pursuant to
Section 5.06(b) of the Credit Agreement; provided, however, that any Grantor
shall have the right, exercisable within 30 days after it has been notified by
the Collateral Agent of the specific identification of such Article 9
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties set forth in Section 4.02 made by such Grantor
hereunder with respect to such Article 9 Collateral. Each Grantor agrees that it
will use its reasonable best efforts to take such action as shall be necessary
in order that all representations and warranties set forth in Section 4.02 be
true and correct with respect to such Article 9 Collateral within 30 days after
the date it has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit

 

17



--------------------------------------------------------------------------------

Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(f) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, except to the extent that such Grantor
determines in its reasonable business judgment that any non-observance of, or
non-performance under, such contract, agreement or instrument is beneficial to
the conduct of such Grantor’s business, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

(g) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by
Section 6.02 of the Credit Agreement. None of the Grantors shall make or permit
to be made any transfer of the Article 9 Collateral and each Grantor shall
remain at all times in possession of the Article 9 Collateral owned by it,
except as permitted by the Credit Agreement.

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s Security Interest, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(i) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper with a value in excess
of $1,000,000 (other than checks to be deposited in the ordinary course of
business), such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

(ii) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under
a letter of credit with an aggregate face amount in excess of $1,000,000 now or
hereafter issued in favor of such Grantor that is not a Supporting Obligation
with respect to any of the Collateral, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
such Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the letter of credit or (ii) arrange
for

 

18



--------------------------------------------------------------------------------

the Collateral Agent to become the transferee beneficiary of the letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be paid to Grantor unless an Event
of Default has occurred or is continuing.

(iii) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim with potential value in excess of $1,000,000, the Grantor
shall promptly notify the Collateral Agent thereof in a writing signed by such
Grantor including a summary description of such claim and grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by such Patent with the relevant patent number as required by applicable
law to establish and preserve its maximum rights under such Patent.

(b) Each Grantor (either itself or through its licensees) will, for each
Trademark material to the conduct of such Grantor’s business, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (ii) maintain the quality of products and services offered under such
Trademark, (iii) display such Trademark with notice of Federal or foreign
registration to the extent required by applicable law to establish and preserve
its maximum rights under such Trademark and (iv) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights in any
material respect, except, in the case of clauses (i) through (iii) above, to the
extent that such Grantor determines in its reasonable business judgment that
such Trademark is no longer necessary or beneficial to the conduct of such
Grantor’s business.

(c) Each Grantor (either itself or through its licensees) will, for each work
covered by a Copyright material to the conduct of such Grantor’s business,
continue to publish, reproduce, display, adopt and distribute the work with
appropriate copyright notice as required under applicable copyright laws to
establish and preserve its maximum rights under such Copyright, except to the
extent that such Grantor determines in its reasonable business judgment that
such Copyright is no longer necessary or beneficial to the conduct of such
Grantor’s business.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country, other than non-final actions of any Intellectual Property office
in connection with the prosecution of an application for registration) regarding
such Grantor’s ownership of its right to register, or its right to keep and
maintain the same.

 

19



--------------------------------------------------------------------------------

(e) Whenever any Grantor, either itself or through any agent, employee, licensee
or designee, files an application to register any Patent, Trademark or Copyright
material to the conduct of its business with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, such Grantor shall promptly inform the Collateral
Agent by including relevant application information in the annual Schedule III
certificate required by Section 5.06(b) of the Credit Agreement, and upon the
request of the Collateral Agent, such Grantor shall execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
request to evidence the Collateral Agent’s security interest in such Patent,
Trademark or Copyright.

(f) Each Grantor will take all reasonably necessary steps that are consistent
with its prior practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each material application
relating to Patents, Trademarks and Copyrights (and to obtain the relevant
registration) and to maintain each issued Patent and each registration of
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties, except to the extent that such
Grantor determines in its reasonable business judgment that the maintenance or
pursuit of such registration or application is no longer necessary or beneficial
to the conduct of such Grantor’s business.

(g) In the event that any Grantor has reason to believe that any Patent,
Trademark or Copyright included in the Article 9 Collateral and material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted in any material respect by a third party, such
Grantor shall, if consistent with Grantor’s reasonable business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are reasonably appropriate under the circumstances to
protect such Article 9 Collateral.

(h) Upon and during the continuance of an Event of Default, each Grantor shall
use its reasonable best efforts to obtain all requisite consents or approvals by
the licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Collateral Agent or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take

 

20



--------------------------------------------------------------------------------

any of or all the following actions at the same or different times: (a) with
respect to any Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Collateral by the applicable Grantors to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Collateral
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral, at public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and the Grantors hereby waive (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and,

 

21



--------------------------------------------------------------------------------

in case of any such failure, such Collateral may be sold again upon like notice.
At any public (or, to the extent permitted by law, private) sale made pursuant
to this Agreement, any Secured Party may bid for or purchase, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent or the Administrative Agent hereunder
or under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, any
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed (subject to the first proviso to Section 3.01 and clause
(B) of the first proviso to Section 4.01(a)) among the Secured Parties pro rata
in accordance with the amounts of the Obligations owed to them on the date of
any such distribution); and

 

22



--------------------------------------------------------------------------------

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement upon the occurrence and during the continuance of an Event of Default,
each Grantor hereby grants to the Collateral Agent an irrevocable, nonexclusive
license (exercisable upon the occurrence of an Event of Default, without payment
of royalty or other compensation to the Grantors) to use, license or sublicense
any Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. Such license to the
Collateral Agent may be exercised, at the option of the Collateral Agent, solely
following the occurrence and during the continuance of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Pledged Collateral permitted hereunder. Each Grantor understands that compliance
with the Federal Securities Laws might very strictly limit the course of conduct
of the Collateral Agent if the Collateral Agent were to attempt to dispose of
all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and

 

23



--------------------------------------------------------------------------------

negotiate with a limited number of potential purchasers (including a single
potential purchaser) to effect such sale. Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the applicable Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part a claim of any Secured Party,
the applicable Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor on account of its guarantee under this Agreement
or assets of any other Guarantor shall be sold pursuant to any Security Document
to satisfy any Obligation owed to any Secured Party and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
applicable Borrower as provided in Section 6.01, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to (i) the amount of
such payment or (ii) the greater of the book value or the fair market value of
such assets, as the case may be, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

SECTION 6.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully

 

24



--------------------------------------------------------------------------------

subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of any Borrower or any Guarantor to make the payments
required by Sections 6.01 and 6.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the U.S. Borrower as provided
in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Guarantor and Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor or Grantor in respect of the Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Secured Party or
on its behalf and notwithstanding that the Collateral Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have

 

25



--------------------------------------------------------------------------------

been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) Each
Guarantor and Grantor jointly and severally agrees to pay upon demand to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from or other realization upon any of the Collateral,
(iii) the exercise, enforcement or protection of any of the rights of the
Collateral Agent hereunder or (iv) the failure of any Guarantor or Grantor to
perform or observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor and Grantor jointly and severally agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to the Collateral, whether or not
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any of its Subsidiaries against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. To the extent permitted by law, no Guarantor or
Grantor shall assert, and each Guarantor and Grantor hereby waives any claim
against any Indemnitee, on any

 

26



--------------------------------------------------------------------------------

theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of proceeds
thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Guarantor hereby
appoints the Collateral Agent the attorney-in-fact of such Guarantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default after notice to the relevant Guarantor, with
full power of substitution either in the Collateral Agent’s name or in the name
of such Guarantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Guarantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
to any Account Debtor; (e) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Guarantor to notify, Account
Debtors to make payment directly to the Collateral Agent and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Guarantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

 

27



--------------------------------------------------------------------------------

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

28



--------------------------------------------------------------------------------

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrowers,
Holdings or their respective properties in the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) This Agreement, the Guarantees, the
security interest in the Collateral and all other security interests granted
hereby shall terminate when all the Loan Document Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Bank has no further obligations to issue Letters of Credit under
the Credit Agreement.

 

29



--------------------------------------------------------------------------------

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the security interest in the Collateral of such Subsidiary
Guarantor shall be automatically released, in the event that all the Equity
Interests of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not Holdings, the U.S. Borrower or an Affiliate
of any of the foregoing in accordance with the terms of the Credit Agreement;
provided that the Required Lenders shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not Holdings, the
U.S. Borrower or an Affiliate of any of the foregoing, or, upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released without any action on the part of the Collateral Agent.

(d) Upon any sale or other transfer by any Grantor of any Receivable pursuant to
a Permitted Receivables Securitization, the security interest in any such
Receivable shall be automatically released without any action on the part of the
Collateral Agent.

(e) A Subsidiary Guarantor shall automatically be released from its Guarantee
hereunder to the extent required by Section 5.09(a) of the Credit Agreement.

(f) In connection with any termination or release pursuant to the preceding
paragraphs of this Section, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or representation or warranty by the Collateral Agent or any Secured Party.

SECTION 7.16. Additional Subsidiaries. Pursuant to Section 5.09(a) of the Credit
Agreement, certain Subsidiaries not originally party hereto may be required from
time to time to enter into this Agreement. Upon execution and delivery by the
Collateral Agent and a Subsidiary of a supplement in the form of Exhibit A
hereto, such Subsidiary shall become a Subsidiary Guarantor and, to the extent
applicable, a Grantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor and a Grantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.

SECTION 7.17. Reaffirmation. Each of the Guarantors and Grantors hereby
acknowledges its receipt of a copy of the Credit Agreement and its review of the
terms and conditions thereof, and each of the Guarantors and Grantors hereby
consents to the terms and conditions of the Credit Agreement and the
transactions contemplated thereby. Each Guarantor and Grantor party to the
Existing Guarantee and Pledge Agreement hereby reaffirms its guarantee, pledge
and other agreements thereunder and agrees that, notwithstanding the
effectiveness of the Credit Agreement and this Agreement and the consummation of
the

 

30



--------------------------------------------------------------------------------

transactions contemplated thereby and hereby, such guarantee, pledge and other
agreements shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties as restated under this Agreement.

SECTION 7.18. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Existing Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith. Nothing implied in this Agreement or in any other document
contemplated hereby shall be construed as a release or other discharge of any
Borrower, Holdings or any Subsidiary Guarantor or Grantor under any Loan
Document from any of its obligations and liabilities under the Existing Credit
Agreement or the other Loan Documents.

[Remainder of this page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CB RICHARD ELLIS SERVICES, INC.,

by    

/s/ Debera Fan

  Name:   Debera Fan   Title:   Sr. Vice President & Treasurer

 

CB RICHARD ELLIS GROUP, INC.,

by    

/s/ Debera Fan

  Name:   Debera Fan   Title:   Sr. Vice President & Treasurer

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,

by    

/s/ Debera Fan

  Name:   Debera Fan   Title:   Sr. Vice President & Treasurer



--------------------------------------------------------------------------------

CB/TCC GLOBAL HOLDINGS LIMITED, by      

/s/ Philip Emburey

 

/s/ Marcus Smith

   Name:   Philip Emburey   Marcus Smith    Title:   Director   Director



--------------------------------------------------------------------------------

TC HOUSTON, INC., by    

/s/ Robert E. Sulentic

  Name:   Robert E. Sulentic   Title:   Executive Vice President



--------------------------------------------------------------------------------

TCCT REAL ESTATE, INC., by    

/s/ Robert E. Sulentic

  Name:   Robert E. Sulentic   Title:   Executive Vice President



--------------------------------------------------------------------------------

Schedule I to

the Amended and Restated Guarantee and

Pledge Agreement

 

TCDFW, INC.,

by

   

/s/ Robert E. Sulentic

  Name: Robert E. Sulentic   Title: Executive Vice President



--------------------------------------------------------------------------------

Schedule I to

the Amended and Restated Guarantee and

Pledge Agreement

 

TRAMMELL CROW DEVELOPMENT &

INVESTMENT, INC.,

by    

/s/ Robert E. Sulentic

  Name: Robert E. Sulentic   Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

Schedule I to

the Amended and Restated Guarantee and

Pledge Agreement

 

IN WITNESS WHEREOF, the U.K. Borrower, the Canadian Borrower, the Australian
Borrower and the New Zealand Borrower have duly executed this Agreement, as of
the day and year first above written, solely with respect to Article VI of this
Agreement.

 

CB RICHARD ELLIS LIMITED, a limited

company organized under the laws of

England and Wales,

by        

/s/ M F Creamer

 

/s/ P. Emburey

   Name: M F Creamer   P. Emburey    Title: Director   Director

 

CB RICHARD ELLIS LIMITED, a

corporation organized under the laws

of the province of New Brunswick,

by      

/s/ Camille McKee

   Name: Camille McKee    Title: CFO, Vice President

 

CB RICHARD ELLIS PTY LTD, a

company organized under the laws of

Australia,

by        

/s/ John Bell

 

/s/ Belinda Tozer

   Name: John Bell   Belinda Tozer    Title: Director   Secretary

 

CB RICHARD ELLIS LIMITED, a

company organized under the laws of New

Zealand,

by      

/s/ John Bell

   Name: John Bell    Title: Director



--------------------------------------------------------------------------------

Schedule I to

Sr. Vice President & Treasurer’s

Signature Page

 

CB Holdco, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, L.L.C.

CBRE Capital Markets of Texas, LP

CBRE/LJM Mortgage Company, L.L.C.

HoldPar A

HoldPar B

CB/TCC Holdings LLC

CB/TCC, LLC

Westmark Real Estate Acquisition Partnership, L.P.

CB Richard Ellis, Inc.

CBRE/LJM-Nevada, Inc.

Insignia/ESG Capital Corporation

CBRE Capital Markets, Inc.

Trammell Crow Company

Trammell Crow Services, Inc.

The Polacheck Company, Inc.

CBRE Technical Services, LLC

Vincent F. Martin, Jr., Inc.



--------------------------------------------------------------------------------

Signature Page to the

the Amended and Restated Guarantee and

Pledge Agreement

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent

by

 

/s/ Bill O’Daly

 

Name:

  Bill O’Daly  

Title:

 

Director

 

by

 

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Vice President



--------------------------------------------------------------------------------

Schedule I to

the Amended and Restated Guarantee and

Pledge Agreement

Subsidiary Guarantors

CB HoldCo, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, L.L.C.

CB Richard Ellis, Inc.

CB/TCC Global Holdings Limited

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE Capital Markets, Inc.

CBRE Capital Markets of Texas, LP

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company, L.L.C.

CBRE/LJM-Nevada, Inc.

HoldPar A

HoldPar B

Insignia/ESG Capital Corporation

TC Houston, Inc.

TCCT Real Estate, Inc.

TCDFW, Inc.

The Polacheck Company, Inc.

Trammell Crow Company

Trammell Crow Development & Investment, Inc.

Trammell Crow Services, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, L.P.



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

 

DOMESTIC PLEDGED STOCK

 

  



Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of Shares

   Percentage  of
Ownership
Pledged   CB Richard Ellis Services, Inc.    P-2    CB Richard Ellis Group, Inc.
   6,250 Series A Convertible Participating Preferred Stock    100 %  CB Richard
Ellis, Inc.    3    CB HoldCo, Inc.    100 Capital Stock    100 %  CB HoldCo,
Inc.    V-2    CB/TCC, LLC   

100

Voting Common

   100 %  CB/TCC, LLC    N/A    CB Richard Ellis Services, Inc.    N/A    85.08
%  CB/TCC, LLC    N/A    CB/TCC Global Holdings Limited    N/A    14.92 %  CB
Richard Ellis Investors, Inc.    4    CB Richard Ellis, Inc.    2,000 Common   
100 % 

CBRE Capital Markets, Inc. (f/k/a

  CBRE Melody & Company and L. J.

  Melody & Company)

   8    CB Richard Ellis, Inc.    10    100 %  HoldPar A    N/A    Westmark Real
Estate Acquisition Partnership, L.P.    N/A    99.966 %  HoldPar A    N/A   
HoldPar B    N/A    0.034 % 

Westmark Real Estate Acquisition

  Partnership, L.P.

   N/A    CB Richard Ellis, Inc.    N/A    20.87 % 

Westmark Real Estate Acquisition

  Partnership, L.P.

   N/A    Vincent F. Martin, Jr., Inc.    N/A    79.13 %  HoldPar B    N/A   
Westmark Real Estate Acquisition Partnership, L.P.    N/A    99.999 %  HoldPar B
   N/A    HoldPar A    N/A    0.001 %  CB Richard Ellis Investors, L.L.C.    N/A
   HoldPar A    N/A    79.13 % 



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

 

CB Richard Ellis Investors, L.L.C.    N/A    HoldPar B    N/A    20.87 %  CBRE
Technical Services, LLC    N/A    CB Richard Ellis, Inc.    N/A    100 % 
CBRE/LJM Mortgage Company, L.L.C.    N/A    CBRE/LJM-Nevada, Inc.    N/A    100
% 

CBRE Capital Markets of Texas, LP

  (f/k/a CBRE Melody of Texas, LP

  and L.J. Melody & Company of Texas, LP)

   N/A    CBRE/LJM-Nevada, Inc.    N/A    99.99 % 

CBRE Capital Markets of Texas, LP

  (f/k/a CBRE Melody of Texas, LP

  and L.J. Melody & Company of Texas, LP)

   N/A    CBRE/LJM Mortgage Company LLC    N/A    0.01 %  The Polacheck Company,
Inc.    107    CB Richard Ellis, Inc.   

11,683

Common

   100 %  The Polacheck Company, Inc.    108    CB Richard Ellis, Inc.   

393

Preferred Stock

   100 %  Vincent F. Martin, Jr., Inc.    2    CB Richard Ellis, Inc.    1,000
   100 %  CB/TCC Holdings LLC    N/A    CB Richard Ellis Services, Inc.    N/A
   100 % 



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

 

FOREIGN PLEDGED STOCK

 

Issuer

  

Number of

Certificate

  

Registered Owner

  

Number and

Class of Shares

   Percentage
of
Ownership
Pledged  

CB Richard Ellis Limited (incorporated

  in New Brunswick)

   N/A    CB Richard Ellis, Inc.    N/A    65 %  Noble Gibbons Limited    12   
CB Richard Ellis, Inc.   

6,500

Ordinary Shares

   65 %  CB Richard Ellis KK    N/A    CB Richard Ellis Services, Inc.    N/A   
62.58 %  Relam Amsterdam Holdings B.V.    N/A    CB Richard Ellis, Inc.    N/A
   65 %  CBRE Stewardship Company    8    CB Richard Ellis, Inc.    68    65 % 
CB Richard Ellis Registrars Ltd.    N/A    CB Richard Ellis, Inc.    N/A    65
% 

CB Richard Ellis Limited (organized in

  England and Wales)

   N/A    CB Richard Ellis, Inc. / CB Richard Ellis Services, Inc.    N/A    65
%  CBRE Finance Europe LLP    N/A    CB Richard Ellis Services, Inc. / CB
Richard Ellis , Inc.    N/A    65 %  CB/TCC Global Holdings Limited    1    CB
Richard Ellis Services, Inc.   

2

Ordinary Shares

   20 %  CB/TCC Global Holdings Limited    2    CB Richard Ellis Services, Inc.
  

8

Ordinary Shares

   80 % 



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

DEBT INSTRUMENTS

 

Borrower

  

Lender

  

Functional

Currency of

Loan

  

Loan in

Functional

Currency

  

Loan in USD

CB Richard Ellis, Inc.

   CB Richard Ellis Services, Inc.    USD    130,000,000.00    130,000,000.00

CB Richard Ellis, Inc.

   CB Richard Ellis Services, Inc.    USD    500,000,000.00    500,000,000.00

CB Richard Ellis Limited

   CB Richard Ellis, Inc.    CAD    6,500,000.00    5,257,131.53

CB Richard Ellis Ltd.

   CB Richard Ellis Services, Inc.    HKD    98,512,180.04    12,710,271.35

CB Richard Ellis Real Estate Services, Inc.

   Insignia/ESG Capital Corporation    USD    44,323,513.55    44,323,513.55

CB Richard Ellis Ltd.

   CB Richard Ellis Services, Inc.    NZD    1,895,130.90    1,063,274.76

CB Richard Ellis Investors, Inc.

   CB Richard Ellis, Inc.    USD    1,686,680.41    1,686,680.41

CBRE-Profi Acquisition Corp.

   CB Richard Ellis, Inc    USD    4,994,852.84    4,994,852.84

CB Richard Ellis Investors, LLC

   CB Richard Ellis Services, Inc    USD    1,021,672.50    1,021,672.50

CB Richard Ellis Ltd.

   CB Richard Ellis Services, Inc.    USD    1,638,100.00    1,638,100.00



--------------------------------------------------------------------------------

Schedule III to

the Amended and Restated Guarantee and

Pledge Agreement

Intellectual Property

INBOUND LICENSES

Inbound Licenses of Grantors as of the Date Hereof

A. Licenses of U.S. Copyrights

NONE

B. Licenses of U.S. Patents and U.S. Patent Applications

NONE

C. Licenses of U.S. Trademark Registrations and Applications

 

Licensee Name and Address

  

Date of License

  

U.S. Mark

  

Date Filed

  

Registration

No.

Trammell Crow Company

  

11/24/97,

amended 7/31/02

   TRAMMELL CROW    2/29/00    2,322,857



--------------------------------------------------------------------------------

Schedule III to

the Amended and Restated Guarantee and

Pledge Agreement

U.S. REGISTERED INTELLECTUAL PROPERTY

A. U.S. Copyright Applications and Registrations Owned by Grantors

NONE

B. U.S. Patents and Patent Applications Owned by Grantors

NONE

C. U.S. Trademark Applications and Registrations Owned by Grantors

 

Trademark

  

Owner/Grantor

   Application
Number    Application
Date    Registration
Number    Registration
Date

AXIS

   CB Richard Ellis, Inc.    78/936,460    7/24/2006      

CB RICHARD ELLIS

   CB Richard Ellis, Inc.    78/266,668    6/24/2003    2,978,956    7/26/2005

CB RICHARD ELLIS

   CB Richard Ellis, Inc.    78/269,993    7/2/2003    2,925,953    2/8/2005

CB RICHARD ELLIS GREENERGY

   CB Richard Ellis, Inc.    77/138,719    3/23/2007    3,371,758    1/22/2008

CBRE

   CB Richard Ellis, Inc.    78/264,860    6/19/2003    2,925,943    2/8/2005

CBRE

   CB Richard Ellis, Inc.    78/269,992    7/2/2003    2,925,952    2/8/2005

CBRE CAPITAL MARKETS

   CB Richard Ellis, Inc.    77/488,885    6/2/2008      

CBRE CB RICHARD ELLIS AND COLOR LOGO

   CB Richard Ellis, Inc.    78/264,861    6/19/2003    2,934,148    3/15/2005

CBRE CB RICHARD ELLIS AND COLOR LOGO

   CB Richard Ellis, Inc.    78/269,997    7/2/2003    2,958,200    5/31/2005

CBRE CB RICHARD ELLIS LOGO

   CB Richard Ellis, Inc.    78/264,862    6/19/2003    2,945,092    4/26/2005

CBRE CB RICHARD ELLIS LOGO

   CB Richard Ellis, Inc.    78/269,994    7/2/2003    2,925,954    2/8/2005

CBRE FOUNDATIONS

   CB Richard Ellis, Inc.    77/246,572    8/3/2007      

CBRE MELODY

   CB Richard Ellis, Inc.    77/160,791    4/19/2007    3,387,953    2/26/2008

CROPPED C LOGO

   CB Richard Ellis, Inc.    77/199,695    6/6/2007      

GLOBAL DYNAMIC PARTNERS CBRE INVESTORS & LOGO IN

   CB Richard Ellis, Inc.    77/597,855    10/22/2008      



--------------------------------------------------------------------------------

Schedule III to

the Amended and Restated Guarantee and

Pledge Agreement

 

Trademark

  

Owner/Grantor

   Application
Number    Application
Date    Registration
Number    Registration
Date

COLOR

              

LABORANALYTICS

   CB Richard Ellis, Inc.    77/553,873    8/22/2008      

LABORPLAN

   CB Richard Ellis, Inc.    77/553,888    8/22/2008      

LABORSITE

   CB Richard Ellis, Inc.    77/553,879    8/22/2008      

PJM FOUNDATIONS (STYLIZED)

   CB Richard Ellis, Inc.    77/364,700    1/4/2008      

PORTFOLIOIQ

   CB Richard Ellis, Inc.    78/557,817    2/1/2005    3,276,562    8/7/2007

RICHARD ELLIS

   CB Richard Ellis, Inc.    73/807,494    6/19/1989    1615148    9/25/1990

SKYLINE DESIGN

   CB Richard Ellis, Inc.    74/130,700    1/15/1990    1,784,402    7/27/1993

SKYLINE DESIGN

   CB Richard Ellis, Inc.    73/787,745    3/20/1989    1,637,794    3/12/1991

TORTO WHEATON RESEARCH

   CB Richard Ellis, Inc.    78/115,689    3/18/2002    2,734,761    7/8/2003

TOWARD A GREENER TOMORROW

   CB Richard Ellis, Inc.    77/470,298    5/9/2008      

U.S. STATE TRADEMARK REGISTRATIONS OWNED BY GRANTORS

NONE



--------------------------------------------------------------------------------

Schedule IV to

the Amended and Restated Guarantee and

Pledge Agreement

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Exhibit A to the

Amended and Restated Guarantee and

Pledge Agreement

 

SUPPLEMENT NO. [—] (this “Supplement”) dated as of [            ], to the
Amended and Restated Guarantee and Pledge Agreement dated as of March [—], 2009
(the “Guarantee and Pledge Agreement”), among CB RICHARD ELLIS SERVICES, INC., a
Delaware corporation (the “U.S. Borrower”), CB RICHARD ELLIS GROUP, INC., a
Delaware corporation (“Holdings”), each Subsidiary of the U.S. Borrower from
time to time party thereto (each such Subsidiary that is also a Domestic
Subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the U.S.
Borrower are referred to collectively herein as the “Grantors”) and CREDIT
SUISSE (“Credit Suisse”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
March [—], 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the U.S. Borrower, CB Richard Ellis
Limited, a limited company organized under the laws of England and Wales (the
“U.K. Borrower”), CB Richard Ellis Limited, a corporation organized under the
laws of the province of New Brunswick (the “Canadian Borrower”), CB Richard
Ellis Pty Ltd, a company organized under the laws of Australia and registered in
New South Wales (the “Australian Borrower”), CB Richard Ellis Limited, a company
organized under the laws of New Zealand (the “New Zealand Borrower”), Holdings,
the lenders from time to time party thereto (the “Lenders”) and Credit Suisse,
as administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee and Pledge Agreement and the
Credit Agreement.

C. The Grantors have entered into the Guarantee and Pledge Agreement in
consideration of, among other things, Loans made and Letters of Credit issued
under the Credit Agreement. Section 7.16 of the Guarantee and Pledge Agreement
provides that additional Subsidiaries of the U.S. Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Pledge Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Loan Party”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Guarantor
and a Grantor under the Guarantee and Pledge Agreement in order to induce the
Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Loan Party agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Pledge
Agreement, the New Loan Party by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Pledge Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Loan Party hereby (a) agrees to all the terms and
provisions of the Guarantee and Pledge Agreement applicable to it as a Grantor
and Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Loan Party, as security for the payment and performance
in full of the Obligations (as defined in the Guarantee and Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Loan Party’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Pledge Agreement) of the New Loan Party. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Pledge Agreement shall be deemed to
include the New Loan Party. The Guarantee and Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Loan Party represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Loan Party and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Loan Party hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and all Pledged Debt Securities now owned by the New Loan Party
and (ii) any and all Intellectual Property now owned by the New Loan Party and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Loan Party and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Pledge
Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Pledge Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Pledge Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Loan Party shall be given to it in care of the
U.S. Borrower as provided in Section 9.01 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Loan Party and the Collateral Agent have duly
executed this Supplement to the Guarantee and Pledge Agreement as of the day and
year first above written.

 

[NAME OF NEW LOAN PARTY] by  

 

Name: Title: Address: Legal Name: Jurisdiction of Formation:

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent by  

 

Name:   Title:   by  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

Schedule I

to the Supplement No     to the

Amended and Restated Guarantee and

Pledge Agreement

LOCATION OF COLLATERAL

 

Description

 

Location



--------------------------------------------------------------------------------

Schedule II

to the Supplement No      to the

Amended and Restated Guarantee and

Pledge Agreement

Equity Interests

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interests

 

Percentage

of Equity Interests

                       

Pledged Debt Securities

 

Issuer

 

Principal

Amount

 

Date of Note

 

Maturity Date

     



--------------------------------------------------------------------------------

Schedule III

to the Supplement No      to the

Amended and Restated Guarantee and

Pledge Agreement

INTELLECTUAL PROPERTY

To be provided separately.



--------------------------------------------------------------------------------

Exhibit B to the

Amended and Restated Guarantee and

Pledge Agreement

[FORM OF]

PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

Exhibit B to the Amended and Restated

Guarantee and Pledge Agreement

EXECUTION COPY

PERFECTION CERTIFICATE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 24,2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”, among CB Richard Ellis Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a limited company
organized under the laws of England and Wales (the “U.K. Borrower”), CB Richard
Ellis Limited, a corporation organized under the laws of the province of New
Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), CB Richard Ellis Group, Inc.,
a Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse, as administrative agent (in such capacity,
the “Administrative Agent’) and Collateral Agent. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable.

The undersigned, a Responsible Officer of Holdings, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or organization, appears on Schedule lA:

(b) Set forth on Schedule 1B is each other legal name each Grantor has had in
the past five years, together with the date of the relevant change:

(c) Except as set forth in Schedule IC, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions of
all or substantially all of the assets of a Person, as well as any change in the
form, nature or jurisdiction of organization. If any such change has occurred,
include in Schedule 1 the information required by Sections 1 and 2 of this
certificate as to each acquiree or constituent party to a merger or
consolidation.

(d) Set forth on Schedule ID is the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization:

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name on Schedule 2A:

(b) Set forth on Schedule 2B opposite the name of each Grantor are all locations
where such Grantor maintains any books or records relating to any Accounts
Receivable (with each location at which chattel paper, if any, is kept being
indicated by an “*”):

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name on Schedule 2C:

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.



--------------------------------------------------------------------------------

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to each Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared by counsel to the Lenders for filing in the proper
Uniform Commercial Code filing office in the jurisdiction in which each Grantor
is located.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest owned by each Grantor that are required to be pledged under the
Collateral Agreement and the issuer of such stock, partnership interests,
membership interests or other equity interests.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of Indebtedness in excess of $1 ,000,000
in principal amount (other than checks to be deposited in the ordinary course of
business) held by each Grantor that are required to be pledged under the
Collateral Agreement, including all intercompany notes in excess of $1,000,000
principal amount between each Grantor and each Subsidiary of such Grantor and
each Grantor and each other Subsidiary of Holdings.

9. Advances. Attached hereto as Schedule 9 is a true and correct list of all
advances in respect of Indebtedness made by any Grantor to Holdings, any
Borrower or any Subsidiary of Holdings in excess of $1 ,000,000 in principal
amount (other than those identified on Schedule 8), which advances will be on
and after the date hereof evidenced by one or more intercompany notes pledged to
the Administrative Agent under the Collateral Agreement.

10. Intellectual Property. Attached hereto as Schedule 10(A)) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all United States issued Patents and Patent applications, including the
name of the registered owner, type, and registration or application number of
each Patent and Patent Application owned by any Grantor.

Attached hereto as Schedule 10(B)) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all United States
Trademark



--------------------------------------------------------------------------------

registrations and Trademark applications, including the name of the registered
owner, the trademark title, and the registration or application number of each
Trademark and Trademark application owned by any Grantor.

Attached hereto as Schedule 10(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth all United States registered
Copyrights (including the name of the registered owner, title and the
registration number) and United States Copyright applications (including the
name of the registered owner and title) owned by any Grantor.

11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true and correct
list of commercial tort claims in excess of $1,000,000 held by any Grantor,
including a brief description thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
24 day of March, 2009.

 

CB RICHARD ELLIS GROUP, INC., by  

/s/ Debera Fan

Name:   Debera Fan Title:   Sr. Vice President & Treasurer

[Perfection Certificate]



--------------------------------------------------------------------------------

SCHEDULE 1A

Exact Legal Name of Each Grantor

CB Richard Ellis Services, Inc.

CB Richard Ellis Group, Inc.

CB HoldCo, Inc.

CB Richard Ellis, Inc.

CB/TCC Global Holdings Limited

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company, L.L.C.

CBRE/LJM-Nevada, Inc.

HoldPar A

HoldPar B

Insignia/ESG Capital Corporation

The Polacheck Company, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, L.P.



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE 1B

Other Legal Names Within the Past Five Years, with Date of Relevant Change

CB/TCC Global Holdings Limited changed its name from Precis (2656) Limited with
the Companies House Executive Agency in the United Kingdom on December 14,2006.



--------------------------------------------------------------------------------

SCHEDULE 1C

Changes in Identity or Corporate Structure Within the Past Five Years

CB Richard Ellis, Inc. is currently a Grantor. In connection with an internal
corporate restructuring of legal entities on July 1, 2007, CB Richard Ellis,
Inc. is now 100% directly held by CB HoldCo, Inc., a Delaware corporation.



--------------------------------------------------------------------------------

SCHEDULE ID

Organizational Identification Number

 

Grantor

  

Organizational

Identification Number

CB Richard Ellis Services, Inc.    2189899 CB Richard Ellis Group, Inc.   
3358676 CB HoldCo, Inc.    4366266 CB Richard Ellis, Inc.    0777218 CB/TCC
Global Holdings Limited    5972504 CB/TCC Holdings LLC    4262054 CB/TCC,LLC   
4366268 CBRE Technical Services, LLC    3196913 CBRE/LJM Mortgage Company,
L.L.C.    2997909 CBRE/LJM-Nevada, Inc.    C-31089-98 HoldPar A    None HoldPar
B    None Insignia/ESG Capital Corporation    3037008 The Polacheck Company,
Inc.    1P08200 Vincent F. Martin, Jr., Inc.    C1062821 Westmark Real Estate
Acquisition Partnership, L.P.    2501182



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE 2A

Chief Executive Office of each Grantor

 

Grantor

  

Mailing Address

  

County

  

State

CB Richard Ellis Group, Inc.   

11150 Santa Monica Blvd. Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA CB HoldCo, Inc.   

11150 Santa Monica Blvd. Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA CB Richard Ellis Services, Inc.   

11150 Santa Monica Blvd. Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA CB Richard Ellis, Inc.   

11150 Santa Monica Blvd. Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA CB/TCC Global Holdings Limited   

St. Martin’s Court

10 Paternoster Row London

EC4M 7HP

   N/A    United Kingdom CB/TCC Holdings LLC   

11150 Santa Monica Blvd. Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA CB/TCC, LLC   

11150 Santa Monica Blvd. Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA CBRE/LJM Mortgage Company, L.L.C.   

2800 Post Oak Blvd.

Suite 2100

Houston, TX 77056

   Harris    TX



--------------------------------------------------------------------------------

CBRE/LJM-Nevada, Inc.   

11150 Santa Monica Blvd.

Suite 1600 Los

Angeles, CA 90025

   Los Angeles    CA CBRE Technical Services, LLC   

11150 Santa Monica Blvd.

Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA HoldPar A   

11150 Santa Monica Blvd.

Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA HoldPar B   

11150 Santa Monica Blvd.

Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA Insignia/ESG Capital Corporation   

11150 Santa Monica Blvd.

Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA The Polacheck Company, Inc.   

11150 Santa Monica Blvd.

Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA Vincent F. Martin, Jr., Inc.   

11150 Santa Monica Blvd.

Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA

Westmark Real Estate

Acquisition Partnership, L.P.

  

11150 Santa Monica Blvd.

Suite 1600

Los Angeles, CA 90025

   Los Angeles    CA



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE 2B

Locations of Books or Records relating to any Accounts Receivable

 

Grantor

  

Mailing Address

  

County

  

State

CB Richard Ellis Group, Inc.   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA CB HoldCo, Inc.   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA CB Richard Ellis Services, Inc.   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA CB Richard Ellis, Inc.   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA CB/TCC Global Holdings Limited   

St. Martin’s Court

10 Paternoster Row

London

EC4M 7HP

   N/A    United Kingdom CB/TCC Holdings LLC   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA CB/TCC, LLC   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA CBRE/LJM Mortgage Company, L.L.C.   

2800 Post Oak Blvd.

Suite 2100

Houston, TX 77056

   Harris    TX



--------------------------------------------------------------------------------

CBRE/LJM-Nevada, Inc.   

2800 Post Oak Blvd.

Suite 2100

Houston, TX 77056

   Harris    TX CBRE Technical Services, LLC   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA HoldPar A   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA HoldPar B   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA Insignia/ESG Capital Corporation   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA The Polacheck Company, Inc.   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA Vincent F. Martin, Jr., Inc.   

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA

Westmark Real Estate

Acquisition Partnership, L.P.

  

*100 N. Sepulveda Blvd,

Ste 1100

El Segundo, CA 90245

   Los Angeles    CA



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE 2C

Jurisdiction of Formation of each Grantor

 

Grantor

 

Jurisdiction of Formation

CB Richard Ellis Group, Inc.   Delaware CB HoldCo, Inc.   Delaware CB Richard
Ellis Services, Inc.   Delaware CB Richard Ellis, Inc.   Delaware CB/TCC
Holdings LLC   Delaware CB/TCC Global Holdings Limited   United Kingdom
CB/TCC,LLC   Delaware CBRE Technical Services, LLC   Delaware CBRE/LJM Mortgage
Company, L.L.C.   Delaware CBRE/LJM-Nevada, Inc.   Nevada HoldPar A   Delaware
HoldPar B   Delaware Insignia/ESG Capital Corporation   Delaware The Polacheck
Company, Inc.   Wisconsin Vincent F. Martin, Jr., Inc.   California Westmark
Real Estate Acquisition Partnership, L.P.   Delaware



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE 5

UCC Financing Statements

Please See attached.



--------------------------------------------------------------------------------

SCHEDULE 6

UCC Filings and Filing Offices

 

Debtor

 

Secured Party

 

Filing Office

 

Collateral Description

CB Richard Ellis Services, Inc.   Credit Suisse   Delaware Secretary of State  
See Filings on Schedule 5 CB Richard Ellis Group, Inc.   Credit Suisse  
Delaware Secretary of State   See Filings on Schedule 5 CB Richard Ellis, Inc.  
Credit Suisse   Delaware Secretary of State   See Filings on Schedule 5
CBRE/LJM-Nevada, Inc.   Credit Suisse   Nevada Secretary of State   See Filings
on Schedule 5 Insignia/ESG Capital Corporation   Credit Suisse   Delaware
Secretary of State   See Filings on Schedule 5 Westmark Real Estate Acquisition
Partnership, L.P.   Credit Suisse   Delaware Secretary of State   See Filings on
Schedule 5 HoldPar A   Credit Suisse   Delaware Secretary of State   See Filings
on Schedule 5 HoldPar B   Credit Suisse   Delaware Secretary of State   See
Filings on Schedule 5 CBRE/LJM Mortgage Company, L.L.C.   Credit Suisse  
Delaware Secretary of State   See Filings on Schedule 5 CB/TCC Global Holdings
Limited   Credit Suisse   District of Columbia, Recorder of Deeds   See Filings
on Schedule 5 CB/TCC Holdings LLC   Credit Suisse   Delaware Secretary of State
  See Filings on Schedule 5 The Polacheck Company, Inc.   Credit Suisse  
Department of Financial Institutions   See Filings on Schedule 5 CB/TCC, LLC  
Credit Suisse   Delaware Secretary of State   See Filings on Schedule 5 CBRE
Technical Services, LLC   Credit Suisse   Delaware Secretary of State   See
Filings on Schedule 5 CB Holdco, Inc.   Credit Suisse   Delaware Secretary of
State   See Filings on Schedule 5 Vincent F. Martin, Jr., Inc.   Credit Suisse  
California Secretary of State   See Filings on Schedule 5



--------------------------------------------------------------------------------

SCHEDULE 7

Stock Ownership and Equity Interests

Pledged Stock

 

DOMESTIC PLEDGED STOCK

 

Issuer

  

Number of
Certificate

  

Registered Owner

  

Number and Class of Shares

  

Percentage of
Ownership
Pledged

CB Richard Ellis Services, Inc.    P-2    CB Richard Ellis Group, Inc.    6,250
Series A Convertible Participating Preferred Stock    100% CB Richard Ellis,
Inc.    3    CB HoldCo, Inc.    100 Capital Stock    100% CB HoldCo, Inc.    V-2
   CB/TCC,LLC    100 Voting Common    100% CB/TCC, LLC    N/A    CB Richard
Ellis Services, Inc.    N/A    85.08% CB/TCC,LLC    N/A    CB/TCC Global
Holdings Limited    N/A    14.92% CB Richard Ellis Investors, Inc.    4    CB
Richard Ellis, Inc.    2,000 Common    100%

CBRE Capital Markets, Inc. (f/k/a CBRE Melody & Company and

L. J. Melody & Company)

   8    CB Richard Ellis, Inc.    10    100% HoldPar A    N/A    Westmark Real
Estate Acquisition Partnership, L.P.    N/A    99.966% HoldPar A    N/A   
HoldParB    N/A    0.034% Westmark Real Estate Acquisition Partnership, L.P.   
N/A    CB Richard Ellis, Inc.    N/A    20.87%



--------------------------------------------------------------------------------

Westmark Real Estate Acquisition Partnership, L.P.    N/A    Vincent F. Martin,
Jr., Inc.    N/A    79.13% HoldPar B    N/A    Westmark Real Estate Acquisition
Partnership, L.P.    N/A    99.999% HoldPar B    N/A    HoldPar A    N/A   
0.001% CB Richard Ellis Investors, L.L.C.    N/A    HoldPar A    N/A    79.13%
CB Richard Ellis Investors, L.L.C.    N/A    HoldPar B    N/A    20.87% CBRE
Technical Services, LLC    N/A    CB Richard Ellis, Inc.    N/A    100% CBRE/LJM
Mortgage Company, L.L.C.    N/A    CBRE/LJM-Nevada, Inc.    N/A    100% CBRE
Capital Markets of Texas, LP (f/k/a CBRE Melody of Texas, LP and L.J. Melody &
Company of Texas, LP)    N/A    CBRE/LJM-Nevada, Inc.    N/A    99.99% CBRE
Capital Markets of Texas, LP (f/k/a CBRE Melody of Texas, LP and L.J. Melody &
Company of Texas, LP)    N/A    CBRE/LJM Mortgage Company LLC    N/A    0.01%
The Polacheck Company, Inc.    107    CB Richard Ellis, Inc.    11,683 Common   
100% The Polacheck Company, Inc.    108    CB Richard Ellis, Inc.    393
Preferred Stock    100% Vincent F. Martin, Jr., Inc.    2    CB Richard Ellis,
Inc.    1,000    100% CB/TCC Holdings LLC    N/A    CB Richard Ellis Services,
Inc.    N/A    100%



--------------------------------------------------------------------------------

FOREIGN PLEDGED STOCK

 

Issuer

  

Number of
Certificate

  

Registered Owner

  

Number and Class of Shares

  

Percentage of
Ownership
Pledged

CB Richard Ellis Limited (incorporated in New Brunswick)    N/A    CB Richard
Ellis, Inc.    N/A    65% Noble Gibbons Limited    12    CB Richard Ellis, Inc.
   6,500 Ordinary Shares    65% CB Richard Ellis KK    N/A    CB Richard Ellis
Services, Inc.    N/A    62.58% Relam Amsterdam Holdings B.V.    N/A    CB
Richard Ellis, Inc.    N/A    65% CBRE Stewardship Company    8    CB Richard
Ellis, Inc.    68    65% CB Richard Ellis Registrars Ltd.    N/A    CB Richard
Ellis, Inc.    N/A    65% CB Richard Ellis Limited (organized in England and
Wales)    N/A    CB Richard Ellis, Inc. / CB Richard Ellis Services, Inc.    N/A
   65% CBRE Finance Europe LLP    N/A    CB Richard Ellis Services, Inc. / CB
Richard Ellis, Inc.    N/A    65% CB/TCC Global Holdings Limited    1    CB
Richard Ellis Services, Inc.    2 Ordinary Shares    20% CB/TCC Global Holdings
Limited    2    CB Richard Ellis Services, Inc.    8 Ordinary Shares    80%



--------------------------------------------------------------------------------

SCHEDULE 8

DEBT INSTRUMENTS1

 

Borrower

  

Lender

  

Functional
Currency of
Loan

     Loan in
Functional
Currency      Loan in USD

CB Richard Ellis, Inc.

   CB Richard Ellis Services, Inc.    USD      130,000,000.00     
130,000,000.00

CB Richard Ellis, Inc.

   CB Richard Ellis Services, Inc.    USD      500,000,000.00     
500,000,000.00

CB Richard Ellis Limited

   CB Richard Ellis, Inc.    CAD      6,500,000.00      5,257,131.53

CB Richard Ellis Ltd.

   CB Richard Ellis Services, Inc.    HKD      98,512,180.04      12,710,271.35

CB Richard Ellis Real Estate Services, Inc.

   Insignia/ESG Capital Corporation    USD      44,323,513.55      44,323,513.55

CB Richard Ellis Ltd.

   CB Richard Ellis Services, Inc.    NZD      1,895,130.90      1,063,274.76

CB Richard Ellis Investors, Inc.

   CB Richard Ellis, Inc.    USD      1,686,680.41      1,686,680.41

CBRE-Profi Acquisition Corp.

   CB Richard Ellis, Inc    USD      4,994,852.84      4,994,852.84

CB Richard Ellis Investors, LLC

   CB Richard Ellis Services, Inc    USD      1,021,672.50      1,021,672.50

CB Richard Ellis Ltd.

   CB Richard Ellis Services, Inc.    USD      1,638,100.00      1,638,100.00

 

1

Note that this schedule is based on intercompany loan balances as of
February 28, 2009 and exchange rates as of March 16, 2009.



--------------------------------------------------------------------------------

SCHEDULE 9

Advances

None.



--------------------------------------------------------------------------------

SCHEDULE 10(A)

U.S. Patents and Patent Applications Owned by Grantors

None.



--------------------------------------------------------------------------------

SCHEDULE l0(B)

U.S. Trademark Applications and Registrations Owned by Grantors

 

Trademark

  

Owner/Grantor

   Application
Number      Application
Date      Registration
Number      Registration
Date

AXIS

   CB Richard Ellis, Inc.    78/936,460      7/24/2006          

CB RICHARD ELLIS

   CB Richard Ellis, Inc.    78/266,668      6/24/2003      2,978,956     
7/26/2005

CB RICHARD ELLIS

   CB Richard Ellis, Inc.    78/269,993      7/2/2003      2,925,953     
2/8/2005

CB RICHARD ELLIS GREENERGY

   CB Richard Ellis, Inc.    77/138,719      3/23/2007      3,371,758     
1/22/2008

CBRE

   CB Richard Ellis, Inc.    78/264,860      6/19/2003      2,925,943     
2/8/2005

CBRE

   CB Richard Ellis, Inc.    78/269,992      7/2/2003      2,925,952     
2/8/2005

CBRE CAPITAL MARKETS

   CB Richard Ellis, Inc.    77/488,885      6/2/2008          

CBRE CB RICHARD ELLIS AND COLOR LOGO

   CB Richard Ellis, Inc.    78/264,861      6/19/2003      2,934,148     
3/15/2005

CBRE CB RICHARD ELLIS AND COLOR LOGO

   CB Richard Ellis, Inc.    78/269,997      7/2/2003      2,958,200     
5/31/2005

CBRE CB RICHARD ELLIS LOGO

   CB Richard Ellis, Inc.    78/264,862      6/19/2003      2,945,092     
4/26/2005

CBRE CB RICHARD ELLIS LOGO

   CB Richard Ellis, Inc.    78/269,994      7/2/2003      2,925,954     
2/8/2005

CBRE FOUNDATIONS

   CB Richard Ellis, Inc.    77/246,572      8/3/2007          

CBRE MELODY

   CB Richard Ellis, Inc.    77/160,791      4/19/2007      3,387,953     
2/26/2008

CROPPED C LOGO

   CB Richard Ellis, Inc.    77/199,695      6/6/2007          

GLOBAL DYNAMIC PARTNERS CBRE INVESTORS & LOGO IN COLOR

   CB Richard Ellis, Inc.    77/597,855      10/22/2008          

LABORANALYTICS

   CB Richard Ellis, Inc.    77/553,873      8/22/2008          

LABORPLAN

   CB Richard Ellis, Inc.    77/553,888      8/22/2008          

LABORSITE

   CB Richard Ellis, Inc.    77/553,879      8/22/2008          

PJM FOUNDATIONS (STYLIZED)

   CB Richard Ellis, Inc.    77/364,700      1/4/2008          

PORTFOLIOIQ

   CB Richard Ellis, Inc.    78/557,817      2/1/2005      3,276,562     
8/7/2007

RICHARD ELLIS

   CB Richard Ellis, Inc.    73/807,494      6/19/1989      1615148     
9/25/1990

SKYLINE DESIGN

   CB Richard Ellis, Inc.    74/130,700      1/15/1990      1,784,402     
7/27/1993

SKYLINE DESIGN

   CB Richard Ellis, Inc.    73/787,745      3/20/1989      1,637,794     
3/12/1991



--------------------------------------------------------------------------------

Trademark

  

Owner/Grantor

   Application
Number      Application
Date      Registration
Number      Registration
Date

TORTO WHEATON RESEARCH

   CB Richard Ellis, Inc.    78/115,689      3/18/2002      2,734,761     
7/8/2003

TOWARD A GREENER TOMORROW

   CB Richard Ellis, Inc.    77/470,298      5/9/2008          

U.S. State Trademark Registrations Owned By Grantors

None.



--------------------------------------------------------------------------------

SCHEDULE 10(C)

U.S. Copyright Applications and Registrations Owned by Grantors

None.



--------------------------------------------------------------------------------

SCHEDULE 11

Commercial Tort Claims

None.